NOT FOR PUBLICATION                          FILED
                                                                        MARCH 31 2014

                    UNITED STATES COURT OF APPEALS                    MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS




                            FOR THE NINTH CIRCUIT




VERONICA GARCIA-JUAREZ                           No. 10-70129
              Petitioner,
                                                 Agency. No. A088-638-441
  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, JR., Attorney General,
              Respondent.




                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted February 14, 2014
                              Pasadena, California

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.


                                          1
Before: PAEZ and NGUYEN, Circuit Judges, and MOTZ, Senior District Judge.**



      Veronica Garcia-Juarez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order affirming an Immigration

Judge’s (“IJ”) decision to deem Garcia-Juarez’s untimely application for

cancellation of removal abandoned. We have jurisdiction pursuant to 8 U.S.C. §

1252. We review de novo questions of law and claims of due process violations in

immigration proceedings. Mohammed v. Gonzales, 400 F.3d 785, 791–92 (9th Cir.

2005). We deny the petition for review.

      The agency properly determined that Garcia-Juarez abandoned her

application for cancellation of removal when she failed to file it within the time

limit set by the IJ. See 8 C.F.R. § 1003.31(c) (authorizing the IJ to set filing

deadlines and to deem abandoned any application not filed by the deadline); see

also Matter of R-R, 20 I. & N. Dec. 547, 549 (BIA 1992) (“The Board has long

held that applications for benefits under the Act are properly denied as abandoned

when the alien fails to timely file them.”). Garcia-Juarez offered no explanation

for her failure to respond to either her attorney’s efforts to prepare her application,

or to the filing deadline set by the IJ. She did not dispute that she broke


        **
             The Honorable J. Frederick Motz, Senior District Judge for the U.S.
District Court for the District of Maryland, sitting by designation.


                                           2
appointments, ignored letters, and failed to cooperate. Because the IJ thus did not

err in deeming her application abandoned, Garcia-Juarez’s due process rights were

not violated. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring a

petitioner to demonstrate error and substantial prejudice in order to prevail on a

due process challenge to immigration proceedings); see also Colmenar v. INS, 210
F.3d 967, 971 (9th Cir. 2000) (observing that a due process claim requires a

showing that the proceeding was “so fundamentally unfair that [she] was prevented

from reasonably presenting [her] case.”).

      Moreover, Garcia-Juarez failed to demonstrate that the IJ’s decision not to

conduct a hearing on counsel’s motion to withdraw prejudiced her application for

cancellation of removal. See Lata, 204 F.3d at 1246. Garcia-Juarez knew the

deadline for her application—a translator was present at the master calendar

hearing when the IJ set the applicable time limit—and understood her

responsibility to provide the relevant information by that date. The IJ’s inaction on

her attorney’s subsequent motion to withdraw did not prevent her from filing her

application on time. The BIA’s decision to affirm the IJ’s order was therefore

appropriate.

      PETITION DENIED.




                                            3